Citation Nr: 0406590	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an automobile and adaptive equipment, or to 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  

INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The veteran testified before 
the undersigned in a Travel Board hearing at the RO in 
October 2003.  The case is not ready for appellate review.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the RO did provide the veteran with a 
VA neurological examination to assist in determining his 
eligibility for the benefit sought, the record reveals that 
the veteran has not at any time during the pendency of the 
appeal been provided actual VCAA notice of the laws or 
regulations implementing VCAA, and he has not been informed 
of the evidence he is responsible to provide and what 
evidence VA will obtain on his behalf.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  
Although it is not entirely clear whether VCAA is applicable 
in cases of automotive adaptive equipment, the principle 
regulation governing such awards is provided in Chapter 3 of 
38 C.F.R. (§ 3.808).  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  A better record of compliance with the 
duties to assist and notify of VCAA is necessary prior to 
appellate review.  

Although the statement of the case accurately cited 
38 U.S.C.A. § 3902 (West 2002) and 38 C.F.R. § 3.808 (2002), 
it included reference to 38 C.F.R. § 17.119.  38 C.F.R. 
§ 3.808(d), however, has been changed, and 38 C.F.R. § 17.119 
has been deleted.  38 C.F.R. §§ 17.156, 17.157, and 17.158 
have been added to give additional guidance with respect to 
applications for automobile adaptive equipment.  These new 
regulations indicate that the Under Secretary for Health or 
designee determines that such equipment is deemed necessary 
to insure that the eligible person will be able to operate 
the automobile.  At present it is unclear to what extent an 
opinion or authorization from the Veterans Health 
Administration (VHA) is necessary, or whether VHA has 
published additional guidance, rules or regulations relevant 
to such determinations.  

The RO denied the veteran's application on the basis that he 
failed to meet the basic requirements provided at 38 U.S.C.A. 
§ 3902; 38 C.F.R. § 3.808 that he have a loss or "permanent 
loss of use" of his right hand or right foot.  Permanent 
loss of use of a hand or foot is defined at 38 C.F.R. § 4.63 
as "when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of the election below the elbow or knee, with use of a 
suitable prosthetic appliance."  

That the veteran's right hand and foot are functionally 
impaired residual to his service connected cerebrovascular 
accident (CVA) is clear.  It is also clear that this 
impairment adversely affects his ability to safely operate an 
automobile.  The question presented, however, is not one of 
his ability to safely drive without automotive adaptive 
equipment but rather, in the language of the governing 
regulation, whether the function of his right hand or foot is 
no better than if he had amputations of either or both with 
prosthetic replacements.  Although the clinical evidence on 
file, including the May 2002 VA neurological examination, 
does not seem to indicate that the veteran's remaining 
function of the right hand and foot meets the rather 
stringent requirement of loss of use as defined at 38 C.F.R. 
§ 4.63, there is no clinical opinion on file addressing this 
essential question.  

For these reasons, the case is REMANDED to the RO for the 
following:  

1.  Initially, the RO should review the 
record and send an appropriate letter to 
the veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  The veteran should be 
notified of what evidence he is to 
provide and what evidence VA will attempt 
to obtain on his behalf in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Any additional records of 
the veteran's treatment with VA which are 
not already on file should be collected 
for inclusion in the veteran's claims 
folder.  Any indicated development should 
be completed.  

2.  The veteran should be provided 
another VA neurological examination.  His 
claims folder must be provided to the 
physician for review.  Any diagnostic 
testing, including X-ray studies, 
necessary to a proper examination should 
be ordered.  In addition to a report of 
current examination, the physician should 
be requested to provide an opinion of 
whether the veteran's post-CVA remaining 
function of either the right hand or 
right foot is "that which would be 
equally well served by an amputation 
stump at the site of the election below 
the elbow or knee, with use of a suitable 
prosthetic appliance." 

3.  After completion of the above 
development, the RO should again address 
the issue presented on appeal, with 
consideration of 38 C.F.R. §§ 17.156, 
17.157, and 17.158.  If the decision is 
not to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued which addresses compliance with 
VCAA and the veteran and representative 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


